Case 2:20-cv-00078-JRG Document 79-6 Filed 12/16/20 Page 1 of 3 PageID #: 2600




                        Exhibit D
Acacia Subsidiary
             Case Enters into Agreement with Sharp
                    2:20-cv-00078-JRG              Corporation79-6
                                                Document                Filed 12/16/20 Page 2 of 3 PageID #: 2601




                        August 20, 2014

                        Acacia Subsidiary Enters into
                        Agreement with Sharp Corporation

                        Acacia Research Corporation (NASDAQ: ACTG) announced today that its Cellular Communications
                        Equipment LLC subsidiary has entered into an agreement granting a limited term patent license to
                        Sharp Corporation.

                        ABOUT ACACIA RESEARCH CORPORATION

                        Founded in 1993, Acacia Research Corporation (NASDAQ: ACTG) is the industry leader in patent
                        licensing. An intermediary in the patent marketplace, Acacia partners with inventors and patent
                        owners to unlock the financial value in their patented inventions. Acacia bridges the gap between
                        invention and application, facilitating efficiency and delivering monetary rewards to the patent
                        owner.

                        For more information, visit: www.acaciaresearch.com

                        Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995

                        This news release may contain forward-looking statements within the meaning of the “safe
                        harbor” provisions of the Private Securities Litigation Reform Act of 1995. Such statements are
                        based upon our current expectations and speak only as of the date hereof. Our actual results may
                        differ materially and adversely from those expressed in any forward-looking statements as a
                        result of various factors and uncertainties, including the recent economic slowdown affecting
                        technology companies, our ability to successfully develop products, rapid technological change in
                        our markets, changes in demand for our future products, legislative, regulatory and competitive
                        developments and general economic conditions. Our Annual Report on Form 10-K, recent and
                        forthcoming Quarterly Reports on Form 10-Q, recent Current Reports on Forms 8-K and 8-K/A,
                        and other SEC filings discuss some of the important risk factors that may affect our business,
                        results of operations and financial condition. We undertake no obligation to revise or update
                        publicly any forward-looking statements for any reason.


                        Contacts

                        Acacia Research Corporation
                        Rob Stewart, 949-480-8300
                        Investor Relations
                        rs@acaciares.com
                        or
                        Media:
                        SpecOps Communications
                        Adam Handelsman, 212-518-7721
                        President & Founder



https://acaciaresearch.com/prviewer/release_only/id/763877                                                                  1 of 2
Acacia Subsidiary
             Case Enters into Agreement with Sharp
                    2:20-cv-00078-JRG              Corporation79-6
                                                Document             Filed 12/16/20 Page 3 of 3 PageID #: 2602

                        Acacia@SpecOpsComm.com




                        News powered by iR Direct — Copyright © 2020 Issuer Direct Corporation.
                        All Rights Reserved.




https://acaciaresearch.com/prviewer/release_only/id/763877                                                       2 of 2
